Citation Nr: 1739614	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-31 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than July 24, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	C. Kempton Letts, Attorney


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to February 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in Oakland, California.  

Although in his November 2013 VA Form 9 the Veteran requested a videoconference hearing before a Veterans Law Judge, in an October 2016 written statement the Veteran withdrew his hearing request.  As such, the hearing request is considered withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 


FINDING OF FACT

In an October 2016 written statement, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the appellant have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In an October 2016 written statement, the appellant, through his representative, has withdrawn his appeal.  Such withdrawal is effective the date the correspondence was received at the Board.  38 C.F.R. § 20.204 (b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal.


ORDER

The appeal is dismissed.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


